Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to A pouch hanger, classified in B65F1/1415.
II. Claims 8-14, drawn to An apparatus for retaining a tool bag, classified in B65D5/52.
III. Claims 15-20, drawn to A method for placing a pouch hanger on a bucket, classified in B44D3/123.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination (I) have separate utility such as supporting a bag or a brush holder.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the 
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in or using the product as claimed can be practiced as a materially different process of using the product such as holding a basket or bed rail mount for holding up a machine for a patient. 
Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in or using the product as claimed can be practiced as a materially different process of using the product such as holding a basket or bed rail mount for holding up a machine for a patient. 
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics; the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Invention I. is classified in B65F1/1415. Invention II is classified in B65D5/52. Invention III classified in B44D3/123 therefore resulting in a burdensome search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election/Restrictions
This application contains claims directed to the following patentably distinct species
Species I drawn to Figs 1A-1D (short 1st support tab 109a and 109b)
Species II drawn to Figs 2A-2D (inverted U-shaped support tab 209a and 209b) 
Species III drawn to Figs 9A-9D (no arcuate member; 1st support member 906a) and 2nd support member (903b). 
The species are independent or distinct because Species I drawn to Figs 1A-1D (short 1st support tab 109a and 109b) while, Species II drawn to Figs 2A-2D (inverted U-shaped support tab 209a and 209b) while, Species III drawn to Figs 9A-9D (no arcuate member; 1st support member 906a) and 2nd support member (903b).  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics; the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. The text search for Species I would include curved or arcuate member while Species II and III would not include such search terms. Species II would include a recessed lateral member search term while the search for Species I and III are not included in the text search resulting in a burdensome search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Robert (David) Pointer on June 8, 2021 a provisional election was made with traverse to prosecute the invention of Group I, and Species I drawn to figures 1A-1D.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention and/or Species. Claim 4 is also withdrawn from further consideration by the examiner as being drawn to Species II which is non-elected. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification discloses for Species I  a back support member (124a) and front support member (121a) and not a first and second support member which is disclosed within Species III which is non-elected. Correction is required to change the terminology to correspond to the elected species I. The examiner is interpreting the first and second support member as the back support member and front support member for examination purposes. The applicant is required to correct the claim language or the claim will be withdrawn in the next office action as drawn to non-elected Species III. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elevated portion of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112
Claim 5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 5 recites the limitation "an elevated portion of at least one of the first support tab or the second support tab" in line 2. The specification does not discloses/specifically point out "an elevated portion of at least one of the first support tab or the second support tab" therefore failing to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 5 -7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "an elevated portion of at least one of the first support tab or the second support tab" in line 2. The specification does not discloses/specifically point out "an elevated portion of at least one of the first support tab or the second support tab" therefore the claim is unclear and indefinite.
Claim 7 recites the limitation "wherein at least one of the first elevated hanger and the second elevated hanger extends radially from the arcuate portion toward a center point” while the specification states  “the first elevated hanger 103a and the second elevated hanger 103b extend radially inward from the arcuate member 106 toward a center point of intersection for the elevated hangers 103” therefore the claim is unclear and indefinite.
All words in a claim must be considered in determining the patentability of theclaim against the prior art. If no reasonably definite meaning can be ascribed to certainterms in the claim, the subject matter does not become obvious, the claim becomesindefinite. In re Wilson, 424F.2d 1382, 1385 (CCPA 1970). The examiner's analysis ofthe claims, in particular claim language within the claims as rejected under 35 USC 112 above, indicates that considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims needs to be made, as the examiner does  
The claims have been rejected under 35 U.S.C. 112 for the above reasons. Please note that the Examiner may not have pointed out each and every example of indefiniteness. The applicant is required to review all the claim language to make sure the claimed invention is clear and definite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,  2, and 5-7 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Parson 992,445. Parson discloses a pouch hanger for a bag, comprising: an arcuate portion that extends from a first end to a second end; a first elevated hanger that extends from the first end of the arcuate portion; a second elevated hanger that extends from the second end of the arcuate portion; and a first support tab that extends from the first elevated hanger and a second support tab that extends from the second elevated hanger; the pouch hanger of claim 1, wherein a first recessed portion extends from the first elevated hanger to the first support tab, and a second recessed portion extends from the second elevated hanger to the second support tab; the pouch hanger of claim 2, wherein the first recessed portion and the second recessed portion are in a plane below the arcuate portion; the pouch hanger of claim 1, wherein an elevated portion of at least one of the first support tab or the second support tab is in a plane above the arcuate portion; the pouch hanger of claim 1, wherein at least one of the first elevated hanger and the second elevated hanger form a slot between a first support member that extends from the arcuate portion and a second support member that extends from a recessed portion; the pouch hanger of claim 1, wherein at least one of the first elevated hanger and the second elevated hanger extends radially from the arcuate portion toward a center point.  



[AltContent: arrow][AltContent: textbox (end of arcuate)][AltContent: arrow][AltContent: textbox (arcuate portion)][AltContent: arrow][AltContent: textbox (end of arcuate)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd support tab)][AltContent: arrow][AltContent: textbox (2nd support tab)][AltContent: arrow][AltContent: textbox (recessed portion)][AltContent: arrow][AltContent: textbox (2nd elevated hanger)][AltContent: textbox (1st elevated hanger)][AltContent: arrow]
    PNG
    media_image1.png
    343
    480
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sposit et al. (5,915,584) in view of Goulter 4,535,911. Sposit a pouch hanger for a bag, comprising; a first elevated hanger (100) that extends from the first end of the arcuate portion; a second elevated hanger (66) that extends from the second end of the portion; and a first support tab (94) that extends from the first elevated hanger (100) and a second support tab (60) that extends from the second elevated hanger (66); wherein a first recessed portion (96) extends from the first elevated hanger to the first support tab, and a second recessed portion (62) extends from the second elevated hanger to the second support tab; wherein the first recessed portion and the second recessed portion are in a plane below the arcuate portion; wherein an elevated portion (near 88 or 54) of at least one of the first support tab (94) or the second support tab (60) is in a plane above the arcuate portion; wherein at least one of the first elevated hanger and the second elevated hanger form a slot between a first support member that extends from the arcuate portion and a second support member that extends from a recessed portion; wherein at least one of the first elevated hanger and the second elevated hanger extends radially from the arcuate portion.

[AltContent: textbox (recessed portion)][AltContent: textbox (1st elevated hanger
1st/back support member
2nd/front  support member)][AltContent: arrow][AltContent: textbox (slot                     slot)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (first support tab         second support tab    2nd elevated hanger)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    370
    626
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    311
    318
    media_image3.png
    Greyscale



[AltContent: textbox (elevated hanger)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]                    
    PNG
    media_image4.png
    203
    276
    media_image4.png
    Greyscale

Sposit in view of Goulter inherently discloses wherein at least one of the first elevated hanger and the second elevated hanger extends radially from the arcuate portion toward a center point.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional hangers.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631